Quillian, Judge.
The City of Atlanta condemned certain property belonging to the appellee. Upon the trial of the case the condemnor’s expert witness testified that the highest and best use of the property was for residential uses and that it had a value of $10,050. The condemnee’s expert witness testified that the value of the property was $34,865 and its highest and best use was commercial. The jury’s verdict of $21,000 was authorized. Gamer v. Gwinnett County, 105 Ga. App. 714 (5) (125 SE2d 563).

Judgment affirmed.


Bell, C. J., and Whitman, J., concur.